Citation Nr: 1012218	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1969.  The appellant seeks surviving spouse 
benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.


FINDINGS OF FACT

1. The Veteran served from January 1966 to January 1969, 
including service in the Republic of Vietnam.

2.  Many years after service, the Veteran developed 
metastatic melanoma, from which he died in March 2007.  That 
condition was not caused by any incident of service, or any 
aspect of service, including exposure to herbicide agents.

3.  At the time of the Veteran's death, service connection 
was not established for any disorders.

4.  The Veteran did not die of a service-connected 
disability nor may he be presumed to have died of a service-
connected disability.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  For a service-connected 
disability to be the principal cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. § 
3.312(b) (2009).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2009).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  A current 
disability must be related to service or to an incident of 
service origin.  A Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the Veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the Veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2009). 

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents.  In the case of such a Veteran, service 
connection for certain diseases will be rebuttably presumed 
if they are manifest to a compensable degree at any time 
after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2009).  This presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2009).

The Veteran died in March 2007.  A March 2007 death 
certificate listed his cause of death as metastatic 
melandoma, which appears to be a typographical error and to 
mean metastatic melanoma. 

The appellant alleges that the Veteran was exposed to Agent 
Orange during service, and that caused him to contract 
melanoma which metastasized to his bones, organs, and brain, 
leading to his death.  At the time of the Veteran's death, 
service connection was not in effect for any disability. 

Service medical records reflect that in August 1967, the 
Veteran complained of urethral discharge for three to four 
days.  He was prescribed penicillin.  There are no further 
records related to that condition.  On January 1969 
separation examination, there were no abnormalities of the 
bladder, spine, or skin.

Post-service treatment records reflect that in December 
1987, the Veteran was bothered by recurrent mid-abdominal 
pain.  He did not have any previous urinary history.  It was 
thought that he might have passed a kidney stone.  In 
November 1990, the Veteran complained of episodic pain and 
discomfort above the pelvis that had become more constant.  
Cystoscopy of the bladder was normal.  In May 1991, the 
Veteran was found to have a lesion in the left anterior 
hypochondrial area.  The lesion was resected and the 
pathology was malignant melanoma.  In December 1991, the 
Veteran was treated for a kidney stone.  Then, in February 
2007, the Veteran reported trouble urinating with hematuria.  
The Veteran had also developed a lesion in the left axillary 
area for two weeks, which, on excision, was found to be a 
recurrence of his previous melanoma.  A resulting cystoscopy 
and CT scan revealed multiple liver lesions and bladder 
tumors consistent with metastatic pathology.  The Veteran 
had also been experiencing back pain.  An MRI revealed 
metastatic disease in the cervical spine, the lumbar spine, 
and the pelvis.  There was also metastatic disease in the 
brain, secondary to metastatic melanoma.  In early March 
2007, after undergoing a series of radiation treatments, the 
Veteran was referred for hospice until his death. 

The Veteran's period of active duty from January 1966 to 
January 1969 included service in Vietnam for over two years.  
Thus, the Veteran in this case will be afforded the 
presumption of exposure to Agent Orange during his service 
in Vietnam.  

The Secretary of VA has determined that there is a 
presumptive positive association between exposure to 
herbicides and certain disorders listed in 38 C.F.R. § 
3.309(e) (2009).  In this case, however, the medical 
evidence shows that the source of the Veteran's cancer was 
recurrent hypochondrial melanoma that metastasized to other 
locations.  Because melanoma is not a disability associated 
with exposure to herbicides, the Board finds that service 
connection for metastatic melanoma, the cause of the 
Veteran's death, due to a presumption of being related to 
exposure to herbicides, is not warranted.  38 C.F.R. § 
3.309(e) (2009).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Board finds no probative evidence of a direct medical 
nexus between military service and the cause of the 
Veteran's death.  The evidence of record weighs against such 
a finding.  Thus, service connection for the cause of the 
Veteran's death is not warranted.  In addition, because 
melanoma is not a condition associated with exposure to 
herbicides, presumptive service connection for the cause of 
the Veteran's death due to exposure to herbicides is not 
warranted.

There is no competent evidence of record that otherwise 
relates the melanoma that caused the Veteran's death to his 
service or to any exposure to herbicides in service such 
that service connection would be warranted on a direct 
basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)

The Board has also considered the appellant's assertions 
that the Veteran's death was related to his active service.  
The appellant, however, as a layperson, is not competent to 
give a medical opinion on diagnosis or etiology of a 
disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson generally not 
capable of opining on matters requiring medical knowledge).

Additionally, the first post-service evidence of the 
Veteran's melanoma is in May 1991, approximately 22 years 
after his separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, a malignant tumor did not manifest 
to a compensable degree within one year following the 
Veteran's separation from service such that presumptive 
service connection would be warranted.  38 C.F.R. §§ 3.307, 
3.309 (2009).

In sum, the evidence shows that the Veteran developed 
metastatic melanoma, which led to his death, many years 
after service.  This fatal condition was not service-
connected, and the competent medical evidence of record is 
against a finding that the Veteran's metastatic melanoma was 
caused by any incident of service, to include exposure to 
herbicides.  The weight of the evidence shows that no 
disability incurred in or aggravated by service either 
caused or contributed to the Veteran's death.  As a 
preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  The notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

Certain additional notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, 38 
U.S.C.A. § 5103(a) notice for a DIC case must include:  (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based 
on a condition not yet service-connected.  The content of 
the notice letter will depend upon the information provided 
in the claimant's application.  In this case, the appellant 
was provided with the required notice.  The RO sent 
correspondence in June 2007 and a rating decision in 
November 2007.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decision.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because 
of the thorough and informative notices provided throughout 
the adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2008 statement of the case.

In addition, all relevant, identified, and available 
evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained. The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


